MEMORANDUM **
Jose Luis Quintero-Arias appeals from the four-month sentence imposed following the revocation of supervised release. We have jurisdiction under 28 U.S.C. § 1291, and we affirm.
Quintero-Arias contends that his sentence is unreasonable because the district court relied upon the impermissible factor of “just punishment,” set forth in 18 U.S.C. § 3553(a)(2)(A), in formulating the sentence. We disagree. The record indicates that the district court did not impose the sentence based primarily on an impermissible factor. We therefore conclude that the sentence is reasonable. See United States v. Miqbel, 444 F.3d 1173, 1182-83 (9th Cir.2006); see also United States v. Simtob, 485 F.3d 1058, 1063-64 (9th Cir.2007).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.